              Case 20-11218-MFW            Doc 2143       Filed 12/16/20       Page 1 of 1




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

                                                                  )
In re:                                                            )    Chapter 11
                                                                  )
THE HERTZ CORPORATION, et al.,                                    )    Case No. 20-11218 (MFW)
                                                                  )
                        Debtors.                                  )    (Jointly Administered)
                                                                  )

                    MOTION AND ORDER FOR ADMISSION PRO HAC VICE

         Pursuant to Local Rule 9010-1 and the certification below, the undersigned counsel moves for the
admission pro hac vice of Gregory F. Pesce of Kirkland & Ellis LLP to represent the Ad Hoc Group of
certain unaffiliated holders of the 4.125 % Senior Notes due October 2021 and the 5.50% Senior Notes
due March 2023 in the above-captioned matter.

Dated: December 16, 2020                         /s/ Laura Davis Jones
                                                 Laura Davis Jones (DE Bar No. 2436)
                                                 Pachulski Stang Ziehl & Jones LLP
                                                 919 North Market Street, 17th Floor, P. O. Box 8705
                                                 Wilmington, DE 19899-8705 (Courier 19801)
                                                 Email: ljones@pszjlaw.com

              CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

         Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am
admitted, practicing and in good standing as a member of the Bar of the State of Illinois and submit to the
disciplinary jurisdiction of this Court for any alleged misconduct which occurs in the preparation or
course of this action. I also certify that I am generally familiar with this Court’s Local Rules and with
Standing Order for District Court Fund revised 8/31/16. I further certify that the annual fee of $25.00 has
been paid to the Clerk of Court for District Court.

 Dated: December 16, 2020                        /s/ Gregory F. Pesce
                                                 Gregory F. Pesce, Esquire
                                                 KIRKLAND & ELLIS LLP
                                                 KIRKLAND & ELLIS INTERNATIONAL LLP
                                                 300 North LaSalle Street
                                                 Chicago, Illinois 60654
                                                 Email: gregory.pesce@kirkland.com

                                    ORDER GRANTING MOTION

         IT IS HEREBY ORDERED counsel's motion for admission pro hac vice is granted.




Dated: December 16th, 2020
                                                       MARY F. WALRATH
Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
